Citation Nr: 1712646	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  17-04 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an apportionment of the Veteran's disability benefits on behalf of his children.


REPRESENTATION

Veteran represented by:   American Legion	


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to December 1987.  The appellant is the Veteran's ex-spouse and the custodian of his minor children.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2015 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the veteran is not residing with the spouse and children, and the veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450(a). 

VA law provides that if a veteran is not living with his or her spouse or his or her children are not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5302 (West 2014).  A "general" apportionment may be paid if the Veteran is not residing with his or her spouse or if his or her children are not residing with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's or the children's support.  38 C.F.R. § 3.450.  The United States Court of Appeals for Veterans Claims (Court) has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

A "special" apportionment may be paid where hardship is shown to exist but benefits may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.  38 C.F.R. § 3.451.  It is noted that, ordinarily, a special apportionment of more than 50 percent of a veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  Id.  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support. See, e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934). 

For the purpose of determining entitlement benefits, the term "child of the veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57. 

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties will be furnished with a statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713.

A review of the record reflects that the appellant has filed a notice of disagreement with the October 2015 denial of apportionment.  Although a Statement of the Case (SOC) was issued on this issue in January 2016, it was returned to sender due to an incorrect address.  There is no indication that it was re-sent to the appellant.  Accordingly, the Board is required to remand this issue to the RO for the re-issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the appellant perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, it does not appear that contested claims procedures were followed by the RO.  Such must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

The RO should undertake all actions required by 38 C.F.R. 
§ 19.26, including issuance of a Statement of the Case, so that the appellant may have the opportunity to complete an appeal on this issue (if she so desires) by filing a timely substantive appeal.  Ensure that all contested claims procedures have been followed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

